Citation Nr: 0939240	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals of a left foot 
injury, currently diagnosed as hallux abducto-valgus, and if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, and May 1970 to May 1973, during the Vietnam 
Era.  He served in Vietnam from June 6, 1970, to March 15, 
1971.  He has no awards or medals to indicate that he served 
in combat.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which inter alia reopened the Veteran's 
service connection claim for residuals of a left foot injury, 
currently diagnosed as hallux abducto-valgus, and ultimately 
denied service connection.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

The Board notes that the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  

The Board also notes that the Veteran submitted a timely 
notice of disagreement (see April 2006 "Statement in Support 
of Claim," VA Form 21-4138) regarding the determination that 
new and material evidence was not received to reopen his 
service connection claim for hypertension as secondary to 
service-connected diabetes mellitus (see October 2005 Rating 
Decision).  In September 2006, the RO issued a Statement of 
the Case (SOC), pursuant to 38 C.F.R. § 19.29 (2009).  The 
Veteran has not filed a timely substantive appeal regarding 
the determination that new and material evidence was not 
received to reopen his service connection claim for 
hypertension, to perfect his appeal and establish 
jurisdiction over such appeal by the Board.  38 C.F.R. 
§ 20.200 (2009).  As such, the issue on appeal is 
appropriately captioned above.    

The herein reopened issue of entitlement to service 
connection for residuals of a left foot injury, currently 
diagnosed as hallux abducto-valgus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied the 
Veteran's service connection claim for residuals of a left 
foot injury, currently diagnosed as hallux abducto-valgus; 
the Veteran was provided notice of the decision and of his 
appellate rights. 

2.  The Veteran did not appeal the June 2003 rating decision, 
and such decision became final.

3.  The evidence received since the RO's June 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
residuals of a left foot injury, currently diagnosed as 
hallux abducto-valgus.  


CONCLUSIONS OF LAW

1.  The RO's unappealled June 2003 decision that denied 
service connection for residuals of a left foot injury, 
currently diagnosed as hallux abducto-valgus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2003) (current version 2009).

2.  Evidence received regarding the Veteran's service 
connection claim for residuals of a left foot injury, 
currently diagnosed as hallux abducto-valgus, since the RO's 
June 2003 rating decision is new and material; the claim of 
entitlement to service connection for residuals of a left 
foot injury, currently diagnosed as hallux abducto-valgus, is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for residuals 
of a left foot injury, currently diagnosed as hallux abducto-
valgus, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Merits of the Applications to Reopen

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In this case, the Veteran initially filed a service 
connection claim for residuals of a left foot injury in 
February 2003.  The Veteran claimed that he injured his left 
foot while serving in Vietnam, but offered no further 
details.  See "Veteran's Application for Compensation or 
Pension," VA Form 21-526, received February 2003.  In a June 
2003 rating decision (the last final decision regarding the 
Veteran's service connection claim on appeal), the RO, in 
pertinent part, denied service connection for residuals of a 
left foot injury on the basis that there was no evidence that 
the claimed condition was incurred in or aggravated by 
service.  The Veteran did not submit a Notice of Disagreement 
regarding the June 2003 rating decision.  Because the Veteran 
did not submit a Notice of Agreement to initiate appellate 
review and a Substantive Appeal to perfect an appeal of the 
RO's June 2003 rating decision, that determination became 
final, based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2003) 
(current version 2009).  The evidence of record when the RO 
decided the claim in June 2003 included the Veteran's service 
treatment records (STRs) and VA medical records from the VA 
Outpatient Clinic in Orlando and Kissimmee, Florida, dated 
October 2000 to June 2003. 

In May 2005, the Veteran sought to reopen his service 
connection claim for residuals of a left foot injury.  See 
May 2005 "Statement in Support of Claim," VA Form 21-4138.  

Evidence associated with the claims file since the prior 
final June 2003 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
including a January 2007 Decision Review Officer (DRO) 
Hearing Transcript; VA medical records from the Orlando and 
Kissimmee VA Outpatient Clinics, dated September 2005 to 
April 2007; and a response from Dr. E.C. (the Veteran's 
private physician) indicating that the Veteran's treatment 
records dated 1980 to 1990 regarding his hypertension 
disability "have been sent to storage," but the "dates in 
question [have] probably been destroyed."  See August 2005 
Hand-Written Note on Request Letter. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
residuals of a left foot injury.  In this regard, the claims 
folder contains a January 2007 DRO Hearing Transcript, in 
which the Veteran indicates that he suffered a foot injury 
in-service when a track tank pinched his left foot.  See 
January 2007 DRO Hearing Transcript; see also May 2005 Type-
Written Statement from the Veteran; October 2009 Appellant's 
Brief.  In a May 2005 statement, the Veteran also indicated 
that he saw his family doctor (Dr. E.C.) who observed "a 
large knot on [his] left foot," and stated that the left 
"foot suffered severe trauma at one time for it to look the 
way it did."  See May 2005 Type-Written Statement from the 
Veteran.  The Veteran also indicated that approximately 7 
months post-service, the Veteran saw his private physician 
who indicated that the trauma he suffered in-service "could 
possibly" result in his current foot disability.  See 
January 2007 DRO Hearing Transcript.  The Board finds that 
such evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claims for 
residuals of a left foot injury.  38 C.F.R. § 3.156(a).  
Presuming the Veteran's May 2005 and January 2007 statements 
credible for the purpose of reopening the service connection 
claim, the Board finds that such evidence, either by itself 
or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The Veteran's May 2005 and 
January 2007 statements are material in that they imply that 
the Veteran's left foot disability may have been incurred 
during service, and therefore raises a reasonable possibility 
of establishing the claim.  See id.  As such, the Board finds 
that the May 2005 and January 2007 statements are 
considered new and material for the purpose of reopening the 
service connection claim for residuals of a left foot injury, 
and such claim is therefore reopened.     
	



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a left foot injury, 
currently diagnosed as hallux abducto-valgus, has been 
received; to this extent, the appeal is granted.


REMAND

The Board has herein reopened service connection claim for 
residuals of a left foot injury, currently diagnosed as 
hallux abducto-valgus.  Further development is necessary 
prior to analyzing the claim on the merits.  

Review of the evidence of record and the Veteran's testimony 
indicates that he saw his family doctor (Dr. E.C.) who 
observed "a large knot on [his] left foot," and stated that 
the left "foot suffered severe trauma at one time for it to 
look the way it did."  See May 2005 Type-Written Statement 
from the Veteran.  The Veteran also indicated that 
approximately 7 months post-service, the Veteran saw his 
private physician who indicated that the trauma he suffered 
in-service "could possibly" result in his current foot 
disability.  See also January 2007 DRO Hearing Transcript.  
The private treatment records from Dr. E.C. may support his 
service connection claim for residuals of a left foot injury.  
The Board notes that in a July 2005 Request Letter, the RO 
requested treatment records from Dr. E.C. regarding treatment 
for hypertension from 1980 to 1990.  In his May 2005 
"Authorization and Consent to Release Information to VA," 
VA Form 21-4142, the Veteran indicates he saw Dr. E.C. for 
"various illnesses," including his left foot disability.   

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete private treatment 
records from Dr. E.C. should be obtained and associated with 
the claims file.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
diagnosed with hallux abducto-valgus of the left foot.  See 
July 9, 2005, Orlando Orthopedic Clinic Follow-Up Note.  
Although the Veteran's STRs are negative for complaints, 
treatment, or diagnoses of a left foot disability, he 
reported a history of left foot injury while in-service, 
specifically he suffered a foot injury in-service when a 
track tank pinched his left foot.  See May 2005 Type-Written 
Statement from the Veteran; January 2007 DRO Hearing 
Transcript; October 2009 Appellant's Brief.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed hallux abducto-
valgus of the left foot disability is related to service.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain an updated 
"Authorization and Consent to Release 
Information to VA," VA Form 21-4142, 
from the Veteran regarding private 
treatment for his left foot disability 
from Dr. E.C.  The Veteran should be 
requested to indicate any other private 
treatment for his left foot disability.  
The AMC/RO should obtain the Veteran's 
private treatment records, to include 
private treatment records from Dr. 
E.C., and associate these records with 
the claims folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any left foot 
disabilities, to include his currently 
diagnosed hallux abducto-valgus of the 
left foot disability.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left foot 
disability is related to the Veteran's 
service, specifically the Veteran's 
claimed left foot injury in-service when 
a track tank pinched his left foot. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs and any private 
treatment records obtained regarding 
the Veteran's left foot disability, 
including records from the Veteran's 
private physician (Dr. E.C.).  The 
claims file should be made available to 
the examiner for review.  The entire 
claims file must be reviewed by the 
examines in conjunction with each 
examination and the report should state 
that such review has been accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for residuals of a 
left foot injury, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


